INTELLECTUAL PROPERTY PURCHASE AGREEMENT

by and among

PARALLAX BEHAVIORAL HEALTH, INC.,

PARALLAX HEALTH SCIENCES, INC., AND

PROEVENTA, INC.




This INTELLECTUAL PROPERTY PURCHASE AGREEMENT, dated as of April 27, 2017 (this
“Agreement”), by and among ProEventa, Inc., a Delaware corporation (“Seller”),
on the one hand, and Parallax Behavioral Health, Inc., a Delaware corporation
(“Buyer”), and, Parallax Health Sciences, Inc., a Nevada corporation
(“Parallax”), on the other hand.  Buyer, Parallax, and Seller are referred to
collectively herein as the “Parties.”

WHEREAS, Buyer is a newly formed company in the business of behavioral health
and wellness services and products (the “Business”).  It is a wholly owned
subsidiary of Parallax; and

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Purchased
Assets (as defined below) upon the terms and subject to the conditions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, he mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF ASSETS

Section 1.1 Purchase and Sale of Assets.

On, and subject to, the terms and conditions of this Agreement, at the Closing,
Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall purchase and acquire from Seller, free and clear of all Encumbrances
(other than Permitted Encumbrances), all of Seller’s right, title and interest,
as of the Closing, in and to the following assets, properties and rights
(collectively, the “Purchased Assets”):



a)

The USPTO Patent Application No. US 14/212,429, published September 9, 2014
under No. US20140280136A1 and published internationally under WO2014144749A1
(the “US Patent Application”);



b)

“R.E.B.O.O.T.”  “R.E.B.O.O.T.” is an acronym for “Reliable Evidence Based
Outcomes Optimization Technologies” and is a structured, scalable and
sustainable software system used to identify, monitor, and evaluate a single
user or an entire organization's progress towards mastery of any achievable
task, objective or goal;   



c)

The “COMPASS Application.”  The COMPASS Application is a software program which
features evidence-based content, decision support and real-time status updates
for multiple stakeholders, all aimed at improving physical and behavioral health
and wellness. The wealth of data collected through use of the software fuels
machine learning algorithms that can be used to establish best practice
predictive models to drive value-based health care and reduce lifetime health
care spend; and



d)

All the assets set forth in Exhibit “A” to this Agreement.

Section 1.2 Excluded Liabilities and Assets.

Seller is not selling any of its assets to Buyer other than the  Purchased
Assets.  Buyer does not assume any liability or obligation of Seller, in
connection with the Purchased Assets pursuant to Buyer’s purchase of such assets
in connection with this Agreement.

Section 1.3 Purchase Consideration.



a)

Revenue Sharing Agreement.  In partial consideration for the sale by Seller of
the Purchased Assets to Buyer, at the Closing, Parallax shall enter a Revenue
Sharing Agreement (“Revenue Sharing”) with Seller in the form attached as
Exhibit “B” to this Agreement providing for payment of up to three million
($3,000,000) dollars from the Adjusted Gross Revenue generated by the Company on
the terms and conditions set forth therein.



b)

Equity.

In partial consideration for the sale by Seller of the Purchased Assets to
Buyer, at the Closing, Parallax shall grant Seller the option to purchase, at
par value $.001 per share, two million five hundred thousand (2,500,000) shares
of Parallax common stock and will enter a Common Stock Purchase Agreement
(“Stock Purchase”) in the form attached as Exhibit “C” to this Agreement.



c)

Royalty Agreement.   In partial consideration for the sale by Seller of the
Purchased Assets to Buyer, at the Closing, Buyer shall enter into a Royalty
Agreement (“Seller Royalty”) with Seller in the form attached as Exhibit “D” to
this Agreement providing for payment of three percent (3%) of the gross revenue
collected by Buyer and Parallax Buyer on the terms and conditions set forth
therein.



d)

Limited License.

In partial consideration for the sale by Seller of the Purchased Assets to
Buyer, at the Closing, Buyer shall enter into a Limited License Agreement
(“Limited License”) with Seller in the form attached as Exhibit “E” to this
Agreement providing for Buyer’s grant to Seller of a non-exclusive, royalty-free
license, upon the terms and conditions and subject to the limitations set forth
in the Limited License.



e)

Consulting Agreement.

In partial consideration for the sale by Seller of the Purchased Assets to
Buyer, at the Closing, Buyer shall enter into a Consulting Agreement (“Gaynor
Agreement”) with James G. Gaynor II in the form attached hereto as Exhibit “F”
to this Agreement.



f)

Patent Assignment.      In partial consideration for the sale by Seller of the
Purchased Assets to Buyer, at the Closing, Seller shall enter a Patent
Assignment Agreement (“Patent Assignment”) in the form attached hereto as
Exhibit “G,” providing a recordable assignment of the US Patent Application to
Buyer.

Section 1.4 Closing Transactions.



a)

Closing. Unless this Agreement shall have been terminated in accordance
with Section 8.1, and subject to the satisfaction or, if permissible, waiver of
the conditions set forth in Article VII, the closing of the Transactions (the
“Closing”) will take place at 12:00 noon, Los Angeles, California time, on a
date to be specified by the Parties (the “Closing Date”), which shall be not
later than the second Business Day after the satisfaction or, if permissible,
waiver of the conditions set forth in Article VII (other than those that by
their terms are to be satisfied or waived at the Closing), at the offices of
Parallax Health Sciences, Inc. at 1327 Ocean Avenue, Suite B, Santa Monica, CA
90401, unless another time, date or place is agreed to in writing by the
Parties; provided, however, that the Parties shall use reasonable efforts to
conduct the Closing by mail and overnight delivery so as not to require the
personal attendance of the parties at the Closing.  If the parties agree in
writing, the Closing may be telephonic.



b)

Actions and Deliveries by Seller. At the Closing, Seller shall deliver to Buyer
and Parallax:

(i)

the Patent Assignment in the form of Exhibit G dated the Closing Date and duly
executed by Seller;

(ii)

the Trademark Assignment in the form of Exhibit H dated the Closing Date and
duly executed by Seller;

(iii)

the Gaynor Agreement in the form of Exhibit F dated the Closing Date and duly
executed by James G. Gaynor, II;

(iv)

the certificates and documents required to be delivered by Seller pursuant
to Sections 7.1 and 7.2;

(v)

all such other instruments of assignment and transfer as are reasonably required
to effect the transfer to Buyer of all of Seller’s right, title and interest in
and to the Purchased Assets in accordance with this Agreement, in form and
substance reasonably satisfactory to Buyer and Seller; and

(vi)

Duly executed copies of all the agreements referred to in this Agreement.



c)

Actions and Deliveries by Buyer and/or Parallax (as required). At the Closing,
Buyer and/or Parallax (as required) shall deliver to Seller:

(i)

the Revenue Sharing Agreement in the form of Exhibit B dated the Closing Date
and duly executed by Buyer;

(ii)

the Stock Purchase Agreement in the form of Exhibit C dated the Closing Date and
duly executed by Buyer;

(iii)

the Seller Royalty Agreement in the form of Exhibit D dated the Closing Date and
duly executed by Buyer;

(iv)

the Limited License Agreement in the form of Exhibit E dated the Closing Date
and duly executed by Buyer; and

(v)

the certificates and documents required to be delivered by Buyer pursuant
to Sections 7.1 and 7.3.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that, to the best of “Seller’s
Knowledge” (as hereinafter defined) and except as set forth in the disclosure
schedule delivered by Seller to Buyer and attached hereto and made a part hereof
(the “Seller Disclosure Schedule”).  Such warranties and representation shall be
true as of the date of execution and the date of Closing:

Section 2.1 Organization.

Seller is duly incorporated, validly existing and in good standing under the
Laws of the Commonwealth of Virginia and has the requisite corporate power and
authority to own, operate or lease the properties that it purports to own,
operate or lease and to carry on its business as it is now being conducted.

Section 2.2 Authority Relative to this Agreement and Related Matters.

Seller has all necessary corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution and delivery
by Seller of this Agreement and the consummation by Seller of the transactions
contemplated hereby (the “Transactions”) have been duly authorized by all
necessary corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller and, assuming the due authorization, execution
and delivery hereof by Buyer, no further action or approval, corporate or
otherwise, is required in order to constitute this Agreement as a valid and
binding obligation of Seller enforceable in accordance with its terms.

Section 2.3 No Conflict; Required Filings and Consents.

The execution and delivery of this Agreement by Seller do not, and the
consummation by Seller of the Transactions will not, (a) conflict with or
violate the certificate of incorporation or bylaws, each as amended to date, of
Seller, (b) conflict with or violate any Law or Order applicable to Seller or by
which Seller or any of its properties is bound, (c) result in a breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give rise to any right of termination,
acceleration or cancellation under, or result in the creation of an Encumbrance
on any of the Purchased Assets pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license or other instrument or obligation to which
Seller is a party or by which Seller or any of its properties is bound, or
(d) require Seller to obtain any consent, approval, authorization or permit of,
or to make any filing with or notification to, any Governmental Authority,
except (i) as set forth in Section 2.3 of the Seller Disclosure Schedule, or
(ii) for any filings required pursuant to the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”).

Section 2.4 Absence of Litigation.

Except as disclosed in Section 2.4 of the Seller Disclosure Schedule, as of the
date hereof, (a) there is no private or governmental action, suit, proceeding,
litigation, arbitration or investigation (“Action”) pending or, to the knowledge
of Seller, threatened against Seller before any Governmental Authority that, if
adversely determined, would prohibit, prevent, enjoin, restrict or materially
impair or delay any of the Transactions, and (b) there is no legally binding
judgment, decree, order, injunction, decision or award of any Governmental
Authority (“Order”) against Seller that would prohibit, prevent, enjoin,
restrict or materially impair or delay any of the Transactions.

Section 2.5 Purchased Assets.

Section 2.5 of the Seller Disclosure Schedule sets forth a list of all
registrations and applications for registration in respect of the Purchased
Assets. Except as set forth in Section 2.5 of the Seller Disclosure Schedule,
Seller owns (beneficially and of record) all right, title and interest in and to
all Purchased Assets, free and clear of all Encumbrances, other than Permitted
Encumbrances. Except as set forth in Section 2.5 of the Seller Disclosure
Schedule, the Pending Patent Applications in the US and WO, and all of the
trademark applications (if any) Purchased Assets related to the Purchased Assets
have been duly filed in the jurisdiction named in each such application, are
being actively prosecuted and have not been abandoned or allowed to lapse.
Except as set forth in Section 2.5 of the Seller Disclosure Schedule, there is
no Action that is pending or, to the knowledge of Seller, threatened that
challenges the rights of Seller in respect of any Purchased Assets or the
validity, enforceability or effectiveness thereof. Seller has not received any
written communication alleging that it has infringed the Intellectual Property
rights of any third party and there are no Actions that are pending or, to the
knowledge of Seller, threatened against Seller with respect thereto. Except as
set forth in Section 2.5 of the Seller Disclosure Schedule, to the knowledge of
Seller, there is no unauthorized use, infringement or misappropriation of the
Purchased Assets by any third party and there is no Action that is pending or
threatened by Seller with respect thereto. Notwithstanding anything to the
contrary, this representation shall not limit or restrict the transfer to Buyer
pursuant to this Agreement of all right, title and interest in and to the
Purchased Assets owned by Seller throughout the world; provided, however, that
Seller does not represent, warrant or covenant that any rights in or to the
Purchased Assets exist anywhere outside of the United States of America.

Section 2.6  Seller’s Knowledge.

The term "Seller's Knowledge" as used herein means the actual knowledge (and not
the implied or constructive knowledge) without any duty of investigation or
inquiry of the following person: James G. Gaynor, II, CEO of Seller.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer and Parallax hereby represent and warrants to Seller that, except as set
forth in the disclosure schedule delivered by Buyer and Buyer’s Shareholder to
Seller and attached hereto and made a part hereof (the “Buyer Disclosure
Schedule”).  Such warranties and representation shall be true as of the date of
execution and the date of Closing:

Section 3.1 Organization.

Buyer and Parallax are each duly incorporated, validly existing and in good
standing under the Laws of each of their respective jurisdictions of
organization and each has the requisite corporate power and authority to own,
operate or lease the properties that it purports to own, operate or lease and to
carry on its business as it is now being conducted.

Section 3.2 Authority Relative to this Agreement and Related Matters.

Buyer and Parallax have all necessary corporate power and authority, as the case
may be, to enter into this Agreement and to carry out each of their respective
obligations hereunder. The execution and delivery by Buyer and Buyer’s
Shareholder of this Agreement and the consummation by the Buyer and Buyer’s
Shareholder of the Transactions have been duly authorized by all necessary
corporate action on the part of the Buyer and Parallax. This Agreement has been
duly executed and delivered by the Buyer and Parallax, and, assuming the due
authorization, execution and delivery hereof by Seller, constitutes the legal,
valid and binding obligation of the Buyer and Parallax, enforceable against each
the Buyer and Buyer’s Shareholder in accordance with its terms.

Section 3.3 No Conflict; Required Filings and Consents.

The execution and delivery of this Agreement by Buyer and Parallax does not, and
the consummation of the Transactions will not, (a) conflict with or violate the
organizational or governing documents of Buyer and/or Parallax, (b) conflict
with or violate any Law or Order applicable to Buyer or Buyer’s Shareholder or
by which Buyer or Buyer’s Shareholder or any of their respective properties is
bound, (c) result in a breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give rise to
any right of termination, acceleration or cancellation under, any note, bond,
mortgage, indenture, contract, agreement, lease, license or other instrument or
obligation to which Buyer or Parallax is a party or by which Buyer or Parallax
or any of their respective properties is bound, or (d) require Buyer or Parallax
to obtain any consent, approval, authorization or permit of, or to make any
filing with or notification to, any Governmental Authority, except (i) as set
forth in Section 3.3 of the Buyer Disclosure Schedule, or (ii) for any filings
required pursuant to the Exchange Act.

Section 3.4 Absence of Litigation.

Except as disclosed in Section 3.4 of the Buyer Disclosure Schedule, as of the
date hereof, (a) there is no Action pending or, to the knowledge of Buyer or
Buyer’s Shareholder, threatened against Buyer or Parallax before any
Governmental Authority that, if adversely determined, would prohibit, prevent,
enjoin, restrict or materially impair or delay any of the Transactions, and
(b) there is no Order against Buyer or Parallax that would prohibit, prevent,
enjoin, restrict or materially impair or delay any of the Transactions
contemplate hereby.

Section 2.6 Data.

Buyer and Parallax agree that it shall not, nor permit others to, use any data
or information relating to “personal health information: as that term is defined
under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”),
as amended, or any other Data (as defined in Article XI of this Agreement)
obtained through the acquisition of the Purchased Assets, and Buyer and Parallax
agree it shall not, nor permit others to, disclose or disseminate such
information to any Person without the prior written consent of the Seller, and,
in all such cases, subject to applicable Law.

ARTICLE IV

COVENANTS OF SELLER

Section 4.1 Conduct of Seller Pending the Closing.

Seller shall not, between the date of this Agreement and the Closing Date or the
earlier termination of this Agreement, do or agree to do any of the following
without the prior written consent of Buyer:



a)

take or fail to take, or agree to take or fail to take, any action which would
make any representation or warranty made by Seller herein untrue or incorrect in
any material respect as of the date of this Agreement or the date of the
Closing;



b)

sell, lease, license, encumber, transfer or otherwise dispose of any Purchased
Assets; and



c)

agree to do any of the foregoing.

Section 4.2 Notification of Certain Events.

Seller shall give prompt notice to Buyer if any of the following occurs after
the date of this Agreement: (i) there has been a material failure of Seller to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder; (ii) receipt by Seller of any material notice or
other communication from any Governmental Authority in connection with the
Transactions; (iii) the occurrence of an event which would cause a condition
in Section 7.2 not to be satisfied; or (iv) the commencement or threat, in
writing, of any Action against Seller, or any of its properties, with respect to
the Transactions and/or any of the Purchased Assets. No such notice to Buyer
shall have any effect on the determination of whether or not any of the
conditions to Closing or to the consummation of the Transactions have been
satisfied or in determining whether or not any of the representations,
warranties or covenants contained in this Agreement have been breached.

ARTICLE V

COVENANTS OF BUYER

Section 5.1 Representations and Warranties.

Buyer covenants and agrees that, except as otherwise contemplated by this
Agreement or unless Seller shall give its prior written consent, Buyer shall
not, between the date of this Agreement and the Closing Date or the earlier
termination of this Agreement, take or fail to take, or agree to take or fail to
take, any action which would make any representation or warranty made by Buyer
herein untrue or incorrect in any material respect.

Section 5.2 Notification of Certain Events.

Buyer shall give prompt notice to Seller if any of the following occurs after
the date of this Agreement: (i) there has been a material failure of Buyer to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder; (ii) receipt by Buyer of any material notice or
other communication from any Governmental Authority in connection with the
Transactions; (iii) the occurrence of an event which would cause a condition
in Section 7.3 not to be satisfied; or (iv) the commencement or threat, in
writing, of any Action against Buyer, or any of its properties, with respect to
the Transactions. No such notice to Seller shall have any effect on the
determination of whether or not any of the conditions to Closing or to the
consummation of the Transactions have been satisfied or in determining whether
or not any of the representations, warranties or covenants contained in this
Agreement have been breached.

Section 5.3 Condition of Purchased Assets.

BUYER ACKNOWLEDGES THAT IT IS A SOPHISTICATED INVESTOR IN ASSET PURCHASES OF THE
TYPE CONTEMPLATED BY THIS AGREEMENT AND THAT ITS VALUATION OF AND DECISION TO
PURCHASE THE PURCHASED ASSETS IS BASED UPON ITS OWN INDEPENDENT EXPERT
EVALUATIONS OF SUCH FACTS AND MATERIALS DEEMED RELEVANT BY BUYER. BUYER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTION
2 ABOVE, SELLER HAS NOT MADE, AND SELLER HEREBY SPECIFICALLY DISCLAIMS, ANY
REPRESENTATION, WARRANTY, GUARANTY, PROMISE, COVENANT OR AGREEMENT, IN EACH CASE
WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
CONCERNING, OR WITH RESPECT TO THE PURCHASED ASSETS. BUYER ACKNOWLEDGES AND
AGREES THAT, HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PURCHASED ASSETS,
BUYER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PURCHASED ASSETS, AND
NOT ON ANY MATERIALS AND OTHER INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER
EXCEPT FOR THE REPRESENTATIONS SET FORTH IN THIS AGREEMENT. BUYER FURTHER
ACKNOWLEDGES THAT ANY INFORMATION PROVIDED AND TO BE PROVIDED WITH RESPECT TO
THE PURCHASED ASSETS WAS OBTAINED FROM A VARIETY OF SOURCES AND SELLER (i) HAS
NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION; AND
(ii) MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE ACCURACY OR COMPLETENESS
OF SUCH INFORMATION. EXCEPT AS OTHERWISE EXPRESSLY SPECIFIED HEREIN, BUYER
AGREES TO ACCEPT THE PURCHASED ASSETS AND ACKNOWLEDGES THAT THE SALE OF THE
PURCHASED ASSETS AS PROVIDED FOR HEREIN IS CONDITIONED ON THE FACT THAT THE
PROPERTY IS "AS IS, WHERE IS AND WITH ALL FAULTS". WITHOUT LIMITING THE
GENERALITY  OF THE  FOREGOING,  BUYER  EXPRESSLY  ACKNOWLEDGES  THAT,  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,  SELLER  MAKES NO WARRANTY OR
REPRESENTATION OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED,
ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT
TO (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE PURCHASED ASSETS (OR ANY
PORTION THEREOF), (B) THE INCOME TO BE DERIVED FROM THE PURCHASED ASSETS (OR ANY
PORTION THEREOF), (C) THE SUITABILITY OF THE PURCHASED ASSETS (OR ANY PORTION
THEREOF) FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY CONDUCT THEREWITH,
(D) THE COMPLIANCE OF OR BY  THE  PURCHASED ASSETS  (OR ANY PORTION THEREOF) OR
ITS USE WITH ANY LAWS, RULES,  ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY, (E) THE MERCHANTABILITY, MARKETABILITY,
PROFITABILITY  OR  FITNESS  FOR A PARTICULAR  PURPOSE  OF THE PURCHASED ASSETS
(OR ANY PORTION THEREOF), (F) THE MANNER  OR  QUALITY  OF THE OPERATIONSENABLED
BY THE PURCHASED ASSETS (OR ANY PORTION THEREOF), (G) THE MANNER, QUALITY, OR
STATE OF THE PURCHASED ASSETS (OR  ANY  PORTION  THEREOF),  (H) THE PAST,
PRESENT OR FUTURE USE OF  THE  PURCHASED ASSETS (OR ANY PORTION THEREOF), (I)
THE RELIABILITY, ACCURACY  OR  COMPLETENESS  OF  ANY OF THE PURCHASED ASSETS FOR
THE USES INTENDED BY BUYER; AND BUYER  HEREBY  WAIVES  ANY  RIGHT  TO  MAKE ANY
CLAIM BASED ON ANY OF THE FOREGOING.

ARTICLE VI

ADDITIONAL AGREEMENTS OF THE PARTIES

Section 6.1 Commercially Reasonable Efforts.



(a)

Upon the terms and subject to the conditions hereof, each of the Parties agrees
to use its commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective as promptly as practicable the
Transactions and to vest in Buyer (and any transferee of Buyer) good and
marketable title to the Purchased Assets, including obtaining all consents,
waivers, authorizations and approvals from Governmental Authorities and other
third parties required for the consummation of the Transactions.



(b)

From time to time after the Closing, at the request of Buyer (or any transferee
of Buyer) and at such requesting party’s expense, and without further
consideration, Seller agrees on its own behalf, as well as on behalf of its
subsidiaries, affiliates, successors, assigns and legal representatives, to
execute and deliver to Buyer any further documents or instruments and perform
any further acts that may reasonably be deemed necessary to vest, record,
perfect, support and/or confirm the rights herein conveyed, or intended so to
be, to Buyer (and any transferee of Buyer) with respect to the Purchased Assets,
including without limitation such assignments, agreements and limited powers of
attorney as may be needed for recording or effectuating the transfer of the
Purchased Assets in the United States. Nothing herein shall be deemed a waiver
by Buyer of its right to receive at the Closing an effective assignment of such
rights by Seller as otherwise set forth in this Agreement. Without limiting the
generality of the foregoing, Seller shall execute and deliver to Buyer or obtain
for delivery to Buyer, at the request of Buyer and at Buyer’s expense, and
without further consideration, any documents required to update record title to
the owned Purchased Assets to reflect Buyer (and any transferee of Buyer) as the
record owner in each jurisdiction in which such Purchased Assets exists. At the
request of Buyer and at Buyer’s expense, and without further consideration,
Seller shall reasonably cooperate with Buyer (and any transferee of Buyer) in
connection with the registration of the Purchased Assets in jurisdictions
outside of the United States.



(c)

From time to time after the Closing, at the request of Buyer and at Buyer’s
expense, and without further consideration, Seller shall assist Buyer (and any
transferee of Buyer) to the extent reasonably necessary for the defense or
prosecution of any claim by or against any third party with respect to the
ownership, validity, enforceability, infringement or other violation of or by
the Purchased Assets, so long as Seller is not named as a party adverse to the
Buyer in any such proceeding.

Section 6.2 Public Announcements.

Each of the Parties agrees that no press release or announcement concerning this
Agreement or the Transactions shall be issued by it or any of its Affiliates
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), except as such release or announcement may be
required by applicable Law or the rules or regulations of any securities
exchange, in which case such Party shall use its commercially reasonable efforts
to allow the other Party reasonable time to comment on such release or
announcement in advance of such issuance.

ARTICLE VII

CONDITIONS TO THE CLOSING

Section 7.1 Conditions to Obligations of Each Party.

The respective obligations of each Party to consummate the Transactions shall be
subject to the condition that no Governmental Authority shall have enacted,
issued, promulgated, enforced, initiated, or entered any Law or Order (whether
temporary, preliminary or permanent) that is then in effect and has the effect
of making the Transactions illegal or otherwise preventing or prohibiting
consummation of the Transactions.

Section 7.2 Additional Conditions to Obligations of Buyer.

The obligation of Buyer to consummate the Transactions shall also be subject to
the satisfaction or waiver (where permissible), on or prior to the Closing Date,
of each of the following conditions:



(a)

The representations and warranties of Seller set forth in Article II of this
Agreement (i) that are qualified by the words “material” or “material adverse
effect” shall be true and correct in all respects on and as of the Closing Date
as if made on and as of such date and (ii) that are not so qualified shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of such date, except in any such case (x) for changes
contemplated by this Agreement and by the Seller Disclosure Schedule, and (y) to
the extent that any such representation or warranty is made as of a specified
date, in which case such representation or warranty shall remain true and
correct (in all material respects, as the case may be) as of such date.



(b)

Seller shall in all material respects have performed or complied with each
obligation and covenant to be performed or complied with by Seller hereunder on
or prior to the Closing Date, including the deliveries under Section 1.4(b).



(c)

Buyer shall have received a certificate of Seller, dated the Closing Date,
signed by an officer of Seller, to the effect that the conditions specified
in Sections 7.2(a) and (b) have been satisfied.

Section 7.3 Additional Conditions to Obligations of Seller.

The obligation of Seller to consummate the Transactions shall also be subject to
the satisfaction or waiver (where permissible), on or prior to the Closing Date,
of each of the following conditions:



(a)

The representations and warranties of Buyer set forth in Article III of this
Agreement  shall be true and correct in all material respects on and as of the
Closing Date as if made on and as of such date, except in any such case (x) for
changes contemplated by this Agreement and by the Buyer Disclosure Schedule, and
(y) to the extent that any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall remain true
and correct (in all material respects, as the case may be) as of such date.



(b)

Buyer shall in all material respects have performed or complied with each
obligation and covenant to be performed or complied with by it hereunder on or
prior to the Closing Date, including the deliveries under Section 1.4(c).



(c)

Seller shall have received a certificate of Buyer, dated the Closing Date,
signed by an executive officer of Buyer, to the effect that the conditions
specified in Sections 7.3(a) and (b) have been satisfied.

ARTICLE VIII

TERMINATION

Section 8.1 Termination.

This Agreement may not be terminated at any time prior to the Closing Date
except:



(a)

By mutual written consent of Buyer and Seller;



(b)

by either Seller or Buyer, if the Closing shall not have occurred on or before
June 15, 2017 (the “Outside Date”); provided, however, that the right to
terminate this Agreement under this Section 8.1(b) shall not be available to any
Party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure of the Transactions to be consummated on
or before the Outside Date;



(c)

by either Seller or Buyer if any Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law or Order that is, in each case,
then in effect and is final and non-appealable and has the effect of making the
Transactions illegal or otherwise preventing or prohibiting consummation of the
Transactions; provided, however, that the right to terminate this Agreement
under this Section 8.1(c) shall not be available to any Party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, any such Law or Order to have been enacted, issued, promulgated, enforced or
entered;



(d)

by Buyer (if Buyer is not in material breach of any of the terms or conditions
of this Agreement), if there has been a material breach by Seller of any terms
or conditions of this Agreement, or if any representation or warranty of Seller
shall have become inaccurate, in either case that would result in a failure of a
condition set forth in Section 7.2(a) or 7.2(b) (a “Terminating Seller
Breach”); provided, that if such Terminating Seller Breach is reasonably curable
by Seller, within 30 days after Seller has received written notice from Buyer of
such Terminating Seller Breach, through the exercise of its commercially
reasonable efforts and for as long as Seller continues to exercise such
commercially reasonable efforts, Buyer may not terminate this Agreement under
this Section 8.1(d) until the earlier of the expiration of such 30-day period
and the Outside Date; and



(e)

by Seller (if Seller is not in material breach of any of its representations,
warranties, covenants or agreements under this Agreement), if there has been a
material breach by Buyer of any of terms or conditions of this Agreement, or if
any representation or warranty of Buyer shall have become inaccurate, in either
case that would result in a failure of a condition set forth
in Section 7.3(a) or 7.3(b) (a “Terminating Buyer Breach”); provided, that if
such Terminating Buyer Breach is reasonably curable by Buyer, within 30 days
after Buyer has received written notice from Seller of such Terminating Buyer
Breach, through the exercise of its commercially reasonable efforts and for as
long as Buyer continues to exercise such commercially reasonable efforts, Seller
may not terminate this Agreement under this Section 8.1(e) until the earlier of
the expiration of such 30-day period and the Outside Date.

Section 8.2 Effect of Termination.

In the event of the termination of this Agreement pursuant to Section 8.1, this
Agreement shall forthwith become void, and there shall be no liability on the
part of any Party hereto or any of their respective Affiliates or the directors,
officers, partners, members, managers, employees, agents or other
representatives of any of them, and all rights and obligations of each Party
hereto shall cease, except that nothing herein shall relieve any Party from
liability for any breach of this Agreement committed before such termination.
Without limiting the foregoing, Section 6.2, this Section 8.2 and Article
X shall survive the termination of this Agreement. Notwithstanding anything to
the contrary contained in this Agreement, nothing shall limit or prevent any
Party from exercising any rights or remedies it may have
under Section 10.9 hereof in lieu of terminating this Agreement pursuant
to Section 8.1.  Notwithstanding anything to the contrary contained in this
Agreement, nothing shall limit or prevent any Party from exercising any rights
or remedies it may have under any of the agreements attached as Exhibits to this
Agreement, whether or not this Agreement has been terminated.

ARTICLE IX

INDEMNIFICATION PROVISIONS

Section 9.1 Seller’s Indemnification Obligation.

Seller agrees that, from and after the Closing, it shall indemnify, defend and
hold harmless Buyer and Parallax and their respective officers, directors,
Affiliates, partners, members, managers, employees, agents and other
representatives (“Buyer Indemnified Parties”) from and against any damages,
claims, losses, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees) (each, a “Liability” and, collectively,
“Liabilities”) incurred by any of the foregoing Persons arising out of (a) any
misrepresentation in or breach of any representation or warranty of Seller
contained in Article II of this Agreement and/or (b) any breach of any covenant
or agreement of Seller contained in this Agreement, and/or (c) any action, suit,
litigation, proceeding at law or in equity, arbitration or governmental
investigation against, or threatened against, Buyer relating to any pre-Closing
matter regarding the Purchased Assets, except in all cases to the extent any
Liabilities arise out of any breach of the Buyer's representations, warranties,
covenants or agreements set forth in this Agreement.

Section 9.2 Buyer’s Indemnification Obligation.

Buyer agrees that, from and after the Closing, it shall indemnify, defend and
hold harmless Seller and its officers, directors, Affiliates, partners, members,
managers, employees, agents and other representatives (“Seller Indemnified
Parties”) from and against any Liabilities incurred by any of the foregoing
Persons arising out of (a) any misrepresentation in  or breach of any
representation or warranty of Buyer contained in Article III of this Agreement,
(b) any breach of any covenant or agreement of Buyer contained in this
Agreement, or (c)  any action, suit, litigation, proceeding at law or in equity,
arbitration or governmental investigation against, or threatened against, Seller
relating to any post-Closing matter regarding the Purchased Assets, except in
all cases to the extent any Liabilities arise out of any breach of the Seller's
representations, warranties, covenants or agreements set forth in this
Agreement.

Section 9.3 Procedures for Indemnification for Third Party Claims.

For purposes of this Article IX, any Party entitled to be indemnified
under Article IX is referred to herein as an “Indemnified Party,” and any Party
obligated to provide indemnification under Article IX is referred to herein as
an “Indemnifying Party.” The obligations and liabilities of the Parties under
this Article IX with respect to, relating to or arising out of claims of third
parties (individually, a “Third Party Claim” and, collectively, the “Third Party
Claims”) shall be subject to the following terms and conditions:



(a)

The Indemnified Party shall give the Indemnifying Party prompt written notice of
any Liability regarding which it seeks indemnification.  In the event a
Liability is the result of a Liability asserted against the Indemnified Party by
a third-party to this Agreement (a “Third Party Claim”), the Indemnifying Party
may undertake the defense of that claim by representatives chosen by it with the
written consent of the Indemnified Party, which consent may not be unreasonably
withheld, conditioned or delayed, provided, that, in such event, the Indemnified
Party will have the right to participate in such defense through counsel of its
own choice.  Any such notice of a Liability shall identify with reasonable
specificity the basis for the indemnification claimed, the facts giving rise to
the Liability and the amount of the Liability (or, if such amount is not yet
known, a reasonable estimate of the amount of the Liability). The Indemnified
Party shall make available to the Indemnifying Party copies of all relevant
documents and records in its possession at the expense of the Indemnifying
Party. Failure of an Indemnified Party to give prompt notice shall not relieve
the Indemnifying Party of its obligation to indemnify, except to the extent that
the failure to so notify materially prejudices the Indemnifying Party’s ability
to defend such claim against a third party.



(b)

If the Indemnifying Party, within ten (10) days after notice from the
Indemnified Party of any such Liability, notifies the Indemnified Party in
writing of its election not to, or fails to, assume the defense thereof in
accordance with Section 9.3(a) of this Agreement, the Indemnified Party shall
have the right (but not the obligation) to undertake the defense of the
Liability. Any failure on the part of the Indemnifying Party to notify the
Indemnified Party within the time period provided above regarding its election
shall be deemed an election by the Indemnifying Party not to assume and control
the defense of the Liability.



(c)

Anything in this Section 9.3 to the contrary notwithstanding, the Indemnifying
Party shall not, and does not have any authority to, without the prior written
consent of the Indemnified Party, settle or compromise any Liability or consent
to the entry of judgment which does not include as an unconditional term thereof
the unconditional release of the Indemnified Party, or consent to the entry of
judgment with respect thereto, any Liability regarding which it has delivered
notice of a claim for indemnification to the Indemnifying Party, without first
obtaining the written consent of the Indemnifying Party (which shall not be
unreasonably withheld or delayed).  An Indemnifying Party shall be deemed to
have consented to a settlement, compromise, payment or judgment by the
Indemnified Party if it does not respond to written notice from the Indemnified
Party seeking such consent within ten (10) days after delivery of such notice to
the Indemnifying Party.

Section 9.4 Indemnification Limitations.



(a)

Time Limits On Indemnification. No claim on account of a breach or inaccuracy of
a representation or warranty shall be made after the expiration of the survival
periods referred to in Section 10.1 of this Agreement. Notwithstanding the
foregoing, if a written claim or written notice is given under Article IX with
respect to any representation or warranty prior to the expiration of its
survival period, the claim with respect to such representation or warranty shall
continue until such claim is finally resolved.



(b)

Limitations on Damages.



(i)

In no event shall Seller be liable for indemnification pursuant
to Section 9.1(a) unless and until the aggregate of all Liabilities which are
incurred or suffered by the Buyer Indemnified Parties exceeds $50,000 (the
“Basket”), in which case the Buyer Indemnified Parties shall be entitled to
indemnification for all such Liabilities including the Basket (subject
to Section 9.4(b)(ii)). In no event shall Buyer be liable for indemnification
pursuant to Section 9.2(a) unless and until the aggregate of all Liabilities
which are incurred or suffered by the Seller Indemnified Parties exceeds the
Basket, in which case the Seller Indemnified Parties shall be entitled to
indemnification for all such Liabilities including the Basket (subject
to Section 9.4(b)(ii)).



(ii)

Notwithstanding anything to the contrary in this Agreement, the maximum
aggregate liability of Seller pursuant to Section 9.1(a) shall not exceed (1)
the amount of money actually paid to and received by the Seller from the Buyer
and Parallax or their Affiliates pursuant to the terms of this Agreement and any
of the Agreements attached as Exhibits hereto as of the date the notice of
requested indemnification is delivered to the Seller, less (2) any amounts of
money currently due the Seller from the Buyer, Parallax or their Affiliates
pursuant to the terms of this Agreement and any of the Agreements attached as
Exhibits hereto.  For purposes of this provision, the right to purchase Parallax
stock at its par value or the shares, if purchased, shall be valued at the
greater of its book value or  its then current market price.   

The maximum aggregate liability of Buyer pursuant to Section 9.2(a) shall not
exceed $7,500,000.



(iii)

Notwithstanding anything to the contrary contained in this Agreement or
otherwise, no Party to this Agreement shall be liable to any Indemnified Party
for any special, incidental, punitive, consequential or similar damages except,
in the event a Third Party Claim results in a judgment against an Indemnified
Party by the third-party claimant, then such damages shall be included in the
amount of indemnification due the Indemnified Party.

Section 9.5 Exclusive Remedy.

The remedies provided in this Article IX shall be the sole and exclusive
remedies of the Parties with respect to the matters arising from or related to
this Agreement or the Transactions, except that nothing herein shall prevent a
Party from seeking specific performance pursuant to Section 10.9, subject to the
provisions thereof, including with respect to the obligations in Section 6.1.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Survival of Representations and Warranties.

The representations and warranties made by Seller in Article II of this
Agreement shall survive until the  ate that is fifteen (15) months after the
Closing Date. The representations and warranties made by Buyer in Article III of
this Agreement shall survive until the date that is fifteen (15) months after
the Closing Date.

Section 10.2 Notices.

All notices and other communications under this Agreement shall be in writing
and shall be deemed given (a) when delivered personally by hand (with written
confirmation of receipt) or (b) one Business Day following the day sent by
nationally-recognized overnight courier (with written confirmation of receipt),
in each case at the following addresses (or to such other address as a Party may
have specified by notice given to the other Party pursuant to this provision)




 (a)

if to Buyer:




Parallax Behavioral Health, Inc.

1327 Ocean Ave, Suite B

Santa Monica, CA 90401

Attention: Calli Bucci, CFO

with a copy to:




Parallax Behavioral Health, Inc.

1327 Ocean Ave, Suite B

Santa Monica, CA 90401

Attention: J. Michael Redmond




additional copy to:




Lawrence I. Washor

Washor & Associates

28100 Oxnard Street, #790

Woodland Hills, CA 91367

Attention: Lawrence I. Washor, Esq.

 

 (b)

if to Seller:




ProEventa, Inc.

120 Bellview Avenue, P.O. Box 2500

Winchester, VA 22604

Attention: James G. Gaynor III

with a copy to:




Grafton Integrated Health Network, Inc.

120 Bellview Avenue, P.O. Box 2500

Winchester, VA 22604

Attention: James H. Stewart, President/CEO




Additional copy to:




Stephen L. Pettler, Jr

Harrison & Johnston, PLC

21 South Loudoun Street

Winchester, Virginia 22601

Attention: Stephen L. Pettler, Jr.

Any notice or other communication that has been given or made as of a date that
is not a Business Day shall be deemed to have been given or made on the next
succeeding day that is a Business Day.

Section 10.3 Headings.

The headings contained in this Agreement and the disclosure schedules are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement or the disclosure schedules. Unless the context
of this Agreement otherwise requires, words of any gender are deemed to include
each other gender and words using the singular or plural number also include the
plural or singular number, respectively.

Section 10.4 Entire Agreement.

This Agreement, together with the exhibits and schedules attached hereto,
constitutes the entire agreement, and supersede all prior agreements and
undertakings, both written and oral, between the Parties with respect to the
subject matter hereof.  There are no agreements, commitments, promises, or
representations that are not contained herein.

Section 10.5 Assignment: Parties in Interest.

Neither this Agreement nor any rights or obligations hereunder shall be assigned
by any Party without the prior written consent of the other Party. This
Agreement shall be binding upon and inure solely to the benefit of each Party
hereto and its successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under this Agreement, other than Article
IX hereof (which is intended to be for the benefit of the Persons covered
thereby and may be enforced by such Persons).  There are no third-party
beneficiaries to this Agreement.

Section 10.6 Governing Law; Consent to Jurisdiction.

This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of California applicable to contracts executed in and to be
performed entirely in that State, without regard to conflicts of Laws principles
thereof to the extent that the general application of the Laws of another
jurisdiction would be required thereby.

Section 10.7 Counterparts.

This Agreement may be executed and delivered (including by facsimile
transmission or .pdf) in one or more counterparts, and by the Parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

Section 10.8 Severability.

In case any provision in this Agreement shall be held invalid, illegal or
unenforceable in a jurisdiction, such provision shall be modified or deleted, as
to the jurisdiction involved, only to the extent necessary to render the same
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby nor shall the validity, legality or enforceability of such provision be
affected thereby in any other jurisdiction.

Section 10.9 Specific Performance.

The Parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. Accordingly, the Parties
further agree that each Party shall be entitled to seek an injunction or
restraining order to prevent breaches of this Agreement and to seek to enforce
specifically the terms and provisions hereof, this being in addition to any
other right or remedy to which such Party may be entitled under this Agreement,
at law or in equity.

Section 10.10 Fees and Expenses.

All fees, costs and expenses incurred in connection with this Agreement and the
Transactions shall be paid by the Party incurring the same, regardless of the
termination, if any, of this Agreement pursuant to Section 8.1.  Notwithstanding
the foregoing, in the event the Parties engage in litigation relating to or
arising out of this Agreement or the performance thereof, the Parties agree that
the Court shall be asked to determine which Party is the prevailing Party to the
proceeding or proceedings, and the non-prevailing Party or Parties shall,
jointly and severally, be liable to the prevailing Party in the amount of all
reasonable attorney’s fees, court costs, and all other expenses, incurred by the
prevailing Party to the proceeding in addition to any other relief to which the
prevailing Party may be entitled.

Section 10.11 Amendment.

This Agreement may not be modified, amended, altered or supplemented except upon
the execution and delivery of a written agreement executed by Buyer, Parallax,
and Seller.

Section 10.12 Waiver.

At any time prior to the Closing Date, any Party hereto may (a) extend the time
for the performance of any of the obligations or other acts of the other Party
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any of the agreements or conditions contained herein. Any such
extension or waiver shall be valid if set forth in an instrument in writing
signed by the Parties hereto. The failure of any Party hereto to assert any of
its rights hereunder shall not constitute a waiver of such rights.

ARTICLE XI

CERTAIN DEFINITIONS

For purposes of this Agreement, the term:

“Action” shall have the meaning ascribed to it in Section 2.4.




“Affiliate” of a Person means a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, the person specified. “Agreement” shall have the meaning ascribed to it in
the preamble.

“Business Day” means any calendar day which is not a Saturday, Sunday or federal
holiday.

“Buyer” shall have the meaning ascribed to it in the Preamble.

“Buyer Disclosure Schedule” shall have the meaning ascribed to it in the
preamble to Article III.

“Closing” shall have the meaning ascribed to it in Section 1.4(a).

“Closing Date” shall have the meaning ascribed to it in Section 1.4(a).

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.

“Data” means all information gathered in the use or operation of any of the
Purchased Assets that identifies or describes an individual or an individual’s
record of behavior or action, including without limitation, name, telephone,
postal address, phone number, email, date of birth, gender, or any other
information identifiable to a specific person, including “personal health
information” as that term is defined in the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”), as amended, to the extent such information
exists as of the Closing Date.

“Encumbrance” means any charge, claim, community property interest, condition,
easement, covenant, warrant, demand, encumbrance, equitable interest, lien,
mortgage, option, purchase right, pledge, security interest, right of first
refusal or other right of third parties or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income or exercise of any
other attribute of ownership.

“Exchange Act” shall have the meaning ascribed to it in Section 2.3.

“Governmental Authority” means any United States federal, state or local
government, governmental, regulatory or administrative authority, agency,
self-regulatory body, instrumentality or commission, and any court, tribunal or
judicial or arbitral body (including private bodies) and any political or other
subdivision, department or branch of any of the foregoing.

“Indemnified Party” shall have the meaning ascribed to it in Section 9.3.

“Indemnifying Party” shall have the meaning ascribed to it in Section 9.3.

“Intellectual Property” means all United States and foreign intellectual
property and all other similar proprietary rights, including all (i) patents and
patent applications, including divisionals, continuations,
continuations-in-part, reissues, reexaminations and extensions thereof and
counterparts claiming priority therefrom; utility models; invention disclosures;
and statutory invention registrations and certificates; (ii) registered, pending
and unregistered trademarks, service marks, trade dress, logos, trade names,
corporate names and other source identifiers, domain names, Internet sites and
web pages; and registrations and applications for registration for any of the
foregoing, together with all of the goodwill associated therewith;
(iii) registered copyrights, and registrations and applications for registration
thereof; rights of publicity; and copyrightable works; (iv) all inventions and
design rights (whether patentable or unpatentable) and all categories of trade
secrets as defined in the Uniform Trade Secrets Act, including business,
technical and financial information; and (v) confidential and proprietary
information, including know-how.

“Seller’s Knowledge” shall have the meaning ascribed to it in Section 2.6.

“Laws” means any federal, state or local statute, law, rule, ordinance, code or
regulation of any Governmental Authority.

“Liability” and, collectively, “Liabilities” shall have the meaning ascribed to
it in Section 9.1.

“Order” shall have the meaning ascribed to it in Section 2.4.

“Outside Date” shall have the meaning ascribed to it in Section 8.1(b).

“Parties” shall have the meaning ascribed to it in the preamble.

“Patent Application” means: Application No. US 14/212,429, Published September
9, 2014 under No. US20140280136A1 and Published internationally under
WO2014144749A1.

“Patent Assignment” means the Patent Assignment Agreement whereby, as part of
this Agreement, Seller assigns Patent Applications No. US 14/212,429.

“Permitted Encumbrance” means: (i) statutory liens for Taxes, assessments and
governmental charges or levies not yet due and payable or that are being
contested in good faith by appropriate proceedings; (ii) mechanics’,
materialmen’s, carriers’, warehousemen’s or similar statutory liens for amounts
not yet due or being diligently contested in good faith in appropriate
proceedings; and (iii) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.

“Purchase Price” shall have the meaning ascribed to it in Section 1.3.

“Purchased Assets” shall have the meaning ascribed to it in Section 1.1.

“R.E.B.O.O.T.” R.E.B.O.O.T. is an acronym for “Reliable Evidence Based Outcomes
Optimization Technologies” and is a structured, scalable and sustainable
software system used to identify, monitor, and evaluate a single user or an
entire organization's progress towards mastery of any achievable task, objective
or goal.   

“Seller” shall have the meaning ascribed to it in the Preamble.

“Seller Disclosure Schedule” shall have the meaning ascribed to it in the
preamble to Article II.

“Subsidiary” means any Person with respect to which a specified Person directly
or indirectly (A) owns a majority of the equity interests, (B) has the power to
elect a majority of that Person’s board of directors or similar governing body,
or (C) otherwise has the power, directly or indirectly, to direct the business
and policies of that Person.

“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority, including: taxes or other charges on or with respect
to income, franchise, windfall or other profits, gross receipts, property,
sales, use, equity interests, payroll, employment, social security, workers’
compensation, unemployment compensation or net worth; taxes or other charges in
the nature of excise, withholding, ad valorem, stamp, transfer, value-added or
gains taxes; license, registration and documentation fees; and customers’
duties, tariffs and similar charges.

“Terminating Buyer Breach” shall have the meaning ascribed to it
in Section 8.1(e).

“Terminating Seller Breach” shall have the meaning ascribed to it
in Section 8.1(d).

“Third Party Claim” and, collectively, “Third Party Claims” shall have the
meaning ascribed to it in Section 9.3.

“Trademark Assignment Agreement” shall have the meaning ascribed to it
in Section 1.4(b)(i)

“Transactions” shall have the meaning ascribed to it in Section 2.2.







IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first written above.




 

SELLER:




PROEVENTA, INC.










By:

 

 

Name:

 

James G. Gaynor II

Title:

 

President

 

BUYER:




PARALLAX BEHAVIORAL HEALTH, INC.










By:

 




Name:

 

J. Michael Redmond

Title:

 

Chief Financial Officer




 

PARALLAX:




PARALLAX HEALTH SCIENCES, INC.










By:

 




Name:

 

J. Michael Redmond

Title:

 

Chief Executive Officer










SCHEDULE FOR EXHIBITS



















·

EXHIBIT “A”

List of Purchased Assets

·

EXHIBIT “B”

“Revenue Sharing Agreement”

·

EXHIBIT “C”

“Common Stock Purchase Agreement”

·

EXHIBIT “D”

“Royalty Agreement”

·

EXHIBIT “E”

“Limited License Agreement”

·

EXHIBIT “F”

“Consulting Agreement”

·

EXHIBIT “G”

“Patent assignment Agreement”










EXHIBIT “A”

List of Purchased Assets




1.

R.E.B.O.O.T. development work papers, Code, Master Software

2.

COMPASS, development work papers, Code, Master Software

3.

Confidentiality and Invention Assignment Agreements with employees and
consultants

4.

Trademarks and service marks related to R.E.B.O.O.T. and COMPASS

5.

Key trade secrets and proprietary know-how

6.

Technology licenses from third parties to the selling company, if any.

7.

Software and databases

8.

Contracts providing for indemnification of third-parties for IP matters, if any.

9.

Open source software used in (or used to create) the seller’s products or
services, if any.

10.

Source Code or object code escrows










EXHIBIT “B”

REVENUE SHARING AGREEMENT







EXHIBIT “C”

COMMON STOCK PURCHASE AGREEMENT







EXHIBIT “D”

ROYALTY AGREEMENT







EXHIBIT “E”

LIMITED LICENSE







EXHIBIT “F”

KEY MAN CONSULTING AGREEMENT







EXHIBIT “G”

PATENT ASSIGNMENT







EXHIBIT “H”

TRADEMARK ASSIGNMENT





1


